Per Curiam.

The facts in these two cases being nearly the same as those in the case of Enoch v. Spokane Falls, etc., Ry. Co., ante, p. 393, and the legal questions involved being identical, it was stipulated by counsel for the respective parties that the three causes should be heard together, and that the disposition of the cases should be governed by the decision in that case, in which alone briefs were filed. «
For the reasons given in the opinion filed in that case, the judgment of the lower court in each of these cases is affirmed.